Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed 7/5/2022, with respect to claims 1 and 21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 21 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judith Szepesi on 7/11/2022.
The application has been amended as follows: 
Claim 1, line 11 should read as “frequency soft-polymer sensor and calculate a polynomial representing an event of interest.”
Claim 21, lines 11 and 12 should read as “analyzing the captured signal from the single high frequency soft-polymer sensor and calculating a polynomial representing an event of interest;”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-18, 21-23 are allowed.
The most pertinent prior arts are Ehsan, Scheinert and French. The combination of prior arts do not teach the limitations “a computational element to analyze the captured signal from the single high frequency soft-polymer sensor”. Although Figure 1 of the claimed invention depicts multiple sensors, the embodiment claimed only relies on a single sensor. This is supported by [0054] in the filed specification. Only data from the single sensor is analyzed which represents an event of interest. This differs from the Ehsan reference which utilizes a minimum of 3 sensors to triangulate the location of impact. The advantage of the claimed invention is that the high-frequency sensor detects desired parameters and the analysis of the data from a single sensor is streamlined with the calculation of a polynomial representing an event of interest. None of the prior arts anticipate nor render obvious the limitations of claims 1 and 21. These differences place the claims in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863